DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Holland on 4/7/2021.
The application has been amended as follows: 
Claim 1 should read:
1.    An information handling system comprising: a housing having first and second housing portions;
a processor disposed in the housing and operable to execute instructions to process information;
a memory disposed in the housing and interfaced with the processor, the memory operable to store the instructions and information; 
a display disposed in the housing and interfaced with the processor, the display operable to present the information as visual images; and 
a hinge assembly rotationally coupling the first and second housing portions to rotate between open and closed positions, the hinge assembly having first and second axles, the first axle having a first bracket coupled to the first housing portion, the second axle having a second bracket coupled to the second housing portion, the first and second axles coupled in a spaced parallel relationship by a belt assembly configured to vary a distance between the first and second axles;
wherein the belt assembly comprises:
a first axle pulley aligned with and coupled to the first axle; a second axle pulley aligned with and coupled to the second axle; a first transfer pulley coupled by a first frame in a fixed spaced relationship with the first axle pulley;
a second transfer pulley coupled to a second frame in a fixed spaced relationship with the second axle pulley; a first belt rotationally interfacing the first axle pulley and the first transfer pulley;
a second belt rotationally interfacing the second axle pulley and the second transfer pulley; and
a third belt rotationally interfacing the first and second transfer pulleys, the first, second and third belt cooperating to synchronize the first and second axles.

Claim 2 is cancelled.

Claim 3 should read:
3.    The information handling system of Claim 1 further comprising:
a first chassis coupled to the first frame at the first axle, the first frame rotating about the first axle; and
a second chassis slidingly engaged with the first chassis and coupled to the second frame at the second axle, the second frame rotating about the second axle;
wherein the first and second chassis slide relative to each other to define a variable distance between the first and second axles.

Claim 7 should read:
7.    An information handling system comprising: a housing having first and second housing portions;
a processor disposed in the housing and operable to execute instructions to process information;
a memory disposed in the housing and interfaced with the processor, the memory operable to store the instructions and information; 
a display disposed in the housing and interfaced with the processor, the display operable to present the information as visual images; and 
a hinge assembly rotationally coupling the first and second housing portions to rotate between open and closed positions, the hinge assembly having first and second axles, the first axle having a first bracket coupled to the first housing portion, the second axle having a second bracket coupled to the second housing portion, the first and second axles coupled in a spaced parallel relationship by a belt assembly configured to vary a distance between the first and second axles;
:
a first axle pulley aligned with and coupled to the first axle;
a second axle pulley aligned with and coupled to the second axle;
first and second transfer pulleys disposed between the first and second axle pulleys;
a first frame coupled between the first axle pulley and the first transfer pulley;
a second frame coupled between the second axle pulley and the second transfer pulley;
a third frame coupled between the first and second transfer pulleys; and a belt wrapped plural times around the first axle pulley, routed around both transfer pulleys to the second axle pulley and wrapped plural times around the second axle pulley, the belt translating rotation between the first and second axle pulleys, the first, second and third frames cooperating to vary the distance between the first and second axles.

Claims 10-20 are cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant specifically claims the structure of an information handling system comprising a housing with first and second housing portions, a processor, a memory, a display, a hinge assembly having first and second axles, a first and second bracket, a spaced parallel relationship by a belt assembly to vary the distance between the first and second axles, a first axle pulley, a second axle pulley, a first transfer pulley, a second transfer pulley, a first frame, a second frame, at least one belt, and either multiple belts or multiple frames to synchronize or vary the distance between the axles to overcome the prior art.  The prior art references do not disclose the specific relationship between housing portions, processor, memory, display, hinge assembly, multiple brackets, belt assembly, axles, axle pulleys, transfer pulleys, and frames as claimed; it would not be obvious to one in the art to have this assembly of structure.  Even though the components of housings, frames, belts, pulleys, varying distances between axles, multiple brackets, and in combination with processors, memory, and displays are known to be used in the electronic hinges art, a mass alteration of the structure of the prior art would be required to achieve the same connection and performance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571) 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JASON W SAN/Primary Examiner, Art Unit 3677